KeRWIn, J.
It is contended on the part of the appellant that the killing of Mr. Woods by the discharge of the torpedo *507falls within the excepted provisions of the policy referred to in the statement of facts.
It is argued that the accident falls within the provision of the policy which excepts injuries, resulting fatally or otherwise, under any circumstances from firearms of any kind or other explosives, and it is contended that the death of Mr. Woods brings the case under subdivision “F” of the policy, which provides “. . . or under any circumstances from firearms of any kind or from explosives,” and where the injury is inflicted upon the insured by “any other person.”
We are satisfied upon the conceded facts that the contention of appellant cannot be sustained. It was found by the court below that deceased came to his death by drowning, and we think this finding is amply supported by the evidence. Whether he escaped from the ship and was subsequently drowned or was pulled under the vessel as one of the occupants of the last life-boat does not appear, but it is quite clear from the evidence that he was not killed or injured by the explosion of the torpedo, therefore the explosion was not the direct cause of his death. It quite conclusively appears that he did not go down with the ship, so it follows that he must have come to his death by “external, violent, and accidental means” within the meaning of the policy, not by the explosion.
It being established that the deceased came to his death by drowning, the drowning was either accidental. or suicidal, and it cannot be said to be suicidal under the facts of this case, because the law is well settled that there is a presumption against suicide, hence the conclusion must follow from the established fact that the cause of the drowning was accidental.
If, as the proof here warrants, Mr. Woods had gotten into one of the life-boats that arrived safely he would not have lost his life. Nor does the fact that he lost his life by being drowned after the explosion bring the accident within the *508exception in the policy referred to. The fair inference to be drawn from the evidence is that after the Arabic was struck Mr. Woods adjusted upon himself a life-preserver, got into a life-boat, and by some accident thereafter was drowned. There is no evidence that he was injured by contact with any explosive or any object displaced or put in motion by the explosive. No inference can be drawn that the injury which caused the death of Mr. Woods was inflicted upon him by himself or by any other person.
It may well be that had no explosion occurred which resulted in sinking the Arabic Mr. Woods would not have lost his life, but it cannot be said under the circumstances of the case that the explosion was the direct cause of his death within the meaning of the exception in the policy. In order to escape liability under the policy it must appear that the explosion was the direct cause of the injury to the insured.
We do not regard it necessary to discuss authorities referred to in appellant’s brief. It is sufficient to say that they are not applicable to the situation here. The material facts in the instant case are undisputed, and upon these facts we think the judgment of the court below was right and should be affirmed.
By the Court. — Judgment affirmed.